I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON            FILED
                                                                        June 6, 1997

                                                                     Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk
CORBI N DALE MEADOR                             )   HAM LTON COUNTY
                                                       I
                                                )   03A01- 9612- CV- 00405
       Pl a i nt i f f - Appe l l a nt          )
                                                )
                                                )
       v.                                       )   HON. ROBERT M SUM I TT,
                                                                 .   M
                                                )   J UDGE
                                                )
LI NDA J . MEADOR                               )
                                                )
       De f e nda nt - Appe l l e e             )   VACATED AND REMANDED




LAWRENCE W LSON OF NASHVI LLE FOR APPELLANT
          I

CHARLES D. PATY OF CHATTANOOGA FOR APPELLEE




                                   O P I N I O N




                                                                    Godda r d, P. J .




               The c ont r ove r s y pr e s e nt l y on a ppe a l a t t a c ks a j udgme n t

e n t e r e d i n a pos t - di vor c e pe t i t i on f or c ont e mpt , whe r e i n Li nda J .

M a d o r s e e ks t o r e c ove r pr ope r t y s he c ont e nds wa s a wa r de d he r i n
 e

t h e d i v or c e de c r e e a nd t o f i nd he r f or me r hus ba nd, Cor bi n Da l e

M a d o r i n c ont e mpt of c our t f or r e f us i ng t o de l i ve r t he pr ope r t y
 e

t o he r .
                    M . M a dor ' s a ppe a l c ont e nds t ha t t he i t e ms i n
                     r   e

q u e s t i o n, pr i nt s by a we l l - known Cha t t a nooga a r t i s t , Be n Ha mpt o n ,

we r e h i s s e pa r a t e pr ope r t y a nd we r e not a wa r de d t o he r by t he

d i v o r c e de c r e e .       He a l s o i ns i s t s t he Tr i a l Cour t wa s i n e r r or i n

a wa r d i n g he r a t t or ne y f e e s whe n he wa s not f ound t o be i n

c o n t e mp t of c our t .



                    The pa r t i e s we r e di vor c e d by a f i na l j udgme nt e nt e r e d

o n Au g u s t 18, 1995, whi c h i nc or por a t e d t he i r pr ope r t y s e t t l e me n t

a g r e e me nt .      As pe r t i ne nt t o t hi s a ppe a l , t he j udgme nt pr ovi de d

t h e f o l l owi ng:



                  3.       De f e nda nt [ M . M a dor ] i s a wa r de d a l l
                                            s     e
         h o us e hol    d goods a nd f ur ni s hi ngs c ur r e nt l y i n he r
         pos s e s s i   on, i nc l udi ng a l l hous e hol d goods a nd
         f u r ni s hi   ngs a t t he Ga r de n Roa d hous e , t he f i ve ( 5) Be n
         Ha mpt on       pr i nt s upon t he f i r s t hous e be i ng s ol d, 1 he r
         j e we l r y    a nd c l ot he s a nd a ny i nt e r e s t pl a i nt i f f ma y ha ve
         i n s ai d      pr ope r t y i s he r e by di ve s t e d out of pl a i nt i f f
         a n d ve s t    e d i n de f e nda nt .



                    M . M a dor i ns i s t s t ha t t he pr i nt s i n di s put e we r e i n
                     s   e

t h e Ga r de n Roa d hous e a t t he t i me of t he e nt r y of t he de c r e e ( t h e

p a r t i e s owne d a not he r hous e whi c h t he y r e nt e d, l oc a t e d on

No r c r o s s Roa d) .



                    W c onc l ude a f t e r r e a di ng t he r e c or d t ha t i t i s not
                     e

s u f f i c i e nt l y de ve l ope d t o ma ke a j udgme nt r e l a t i ve t he s t a t us o f

t h e pr i nt s , o t he r t ha n t he f i ve whi c h we r e c l e a r l y a wa r de d M .
                                                                                        s




         1
                    Th e p a r t i e s o wn e d t wo h o u s e s .

                                                              2
M a do r b y t he di vor c e de c r e e .
 e                                                             W r e a c h t hi s c onc l us i on be c a us e
                                                                e

we h a v e f ound no pr oof t o s how t ha t t he di s put e d pr i nt s we r e a

p a r t o f t he hous e hol d goods a nd f ur ni s hi ngs of t he Ga r de n Roa d

h o u s e a t t he t i me t he de c r e e wa s e nt e r e d.                          Addi t i ona l l y, i t

a p p e a r s t ha t one of t he pr i nt s wa s i n t he pos s e s s i on of t he i r

da ught e r .



                    M e ove r , t he r e i s uni mpe a c he d t e s t i mony by The l ma
                     or

Re n n e r , a c l os e f r i e nd o f t he a r t i s t , M . Ha mpt on, t h a t M .
                                                           r                      r

Ha mp t o n ga ve he r ma ny of hi s pr i nt s , s ome of whi c h s he ga ve t o

M . M a dor i ndi vi dua l l y.
 r   e



                    As a l r e a dy s t a t e d, we c onc l ude t ha t i t i s a ppr opr i a t e

t h e c a u s e be r e ma nde d f or f ur t he r pr oof r e l a t i ve t o t he pr i nt s ,

a nd a de t e r mi na t i on whe t he r t he y we r e i n f a c t a pa r t of t he

h o u s e h o l d goods a nd f ur ni s hi ngs of t he Ga r de n Roa d hous e a nd, i f

n o t , wh e t he r t he y r e ma i ne d t he s e pa r a t e pr ope r t y of M . M a dor .
                                                                              r   e



                    I n c onc l us i on a s t o t hi s poi nt , we a r e a wa r e t he Tr i a l

Co u r t t hought t he de c r e e e nt e r e d on Augus t 18, a bove quot e d,
                                        2
r e s o l v e d t he ma t t e r .            Howe ve r , our de novo r e vi e w of t he r e c or d

p e r s u a d e s us ot he r wi s e , t hus pr ompt i ng our r e ma nd.




             2
                    THE COURT: W l l , we ' d l i k e d t o h a v e a wi t n e s s t h a t i s r e l e v a n t .
                                        e
Th e l a s t wi t n e s s wa s n o t r e l e v a n t b e c a u s e t h e p r i n t s we r e o r d e r e d i n t h e o r d e r
t o b e d i s t r i b u t e d i n a c c o r d a n c e wi t h t h e o r d e r . I t d o e s n o t ma t t e r wh a t t h e
s o u r c e wa s .

                    MR.   MEADOR:       Th e Co u r t    wo u l d n ' t   c ons i de r t hos e a s be i ng pe r s o na l
gi f t s ?

                    THE COURT: Ab s o l u t e l y n o t , n o t t h e wa y t h e o r d e r s o s t a t e s .
Th e y ' r e p a r t o f t h e f a mi l y .     Se e , t h e r e a r e o t h e r c o n s i d e r a t i o n s i n a d i v o r c e .
Yo u d i v i d e e v e r y t h i n g u p ; a n d o n c e y o u d o , t h e n t h a t ' s t h e o r d e r o f t h e Co u r t .

                                                                 3
              Re ga r di ng t he s e c ond i s s ue que s t i oni ng t he a t t or ne y

f e e s a wa r de d, i n l i ght of our di s pos i t i on of i s s ue one , i t i s

u n n e c e s s a r y t ha t we a ddr e s s t hi s i s s ue a s i t ma y be r e s ol ve d b y

t h e Tr i a l Cour t ' s de t e r mi na t i on of t he f i r s t i s s ue upon r e ma nd .



              For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s va c a t e d a nd t he c a us e r e ma nde d f or f ur t he r pr oc e e di ngs

n o t i n c ons i s t e nt wi t h t hi s opi ni on.   Cos t s of a ppe a l a r e a dj ud g e d

o n e - h a l f a ga i ns t M . M a dor a nd one - ha l f a ga i ns t M . M a dor .
                             r   e                                     s   e



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                               4